ORDER
Motion to reconsider granted.
The stay order issued herein on November 29, 1979 is hereby recalled, vacated and set aside and it is further ordered that bail for Robert Walsh and Clarice Gratten be and the same is hereby fixed at $150,000 each, reserving unto the said Robert Walsh and Clarice Gratten the right to provoke in district court a hearing to reduce the said *CDXXXVbonds and present opposition to the affidavits of J. Stan Howard and David C. Gar-mon, which affidavits are the basis on which this order increasing bail is based.
SUMMERS, C. J., dissents for reasons assigned.